 



EXHIBIT 10.Q
AMENDMENT NO. 2 TO THE
EL PASO CORPORATION
2005 OMNIBUS INCENTIVE COMPENSATION PLAN
     WHEREAS, El Paso Corporation (the “Company”) maintains the El Paso
Corporation 2005 Omnibus Incentive Compensation Plan, effective as of May 26,
2005, as amended (the “Plan”);
     WHEREAS, pursuant to Section 19.1 of the Plan, the Board of Directors or
the “Plan Administrator” (as defined in the Plan) may from time to time make
such amendments to the Plan as either of them may deem proper and in the best
interests of the Company;
     WHEREAS, the Company desires to clarify provisions of the Plan to reflect
the intent of the Board of Directors and the Compensation Committee with respect
to adjustments in the number of authorized shares under the Plan in the event of
a Change in Capitalization.
     NOW THEREFORE, the following amendment shall be made to the Plan:
     Section 5.3(a) shall be deleted in its entirety and replaced with the
following:
     “5.3 Adjustments in Authorized Shares
     (a) In the event of a Change in Capitalization, the Plan Administrator
shall make such adjustments, if any, as it determines are appropriate and
equitable to (a) the maximum number and class of shares of Common Stock or other
stock or securities with respect to which Awards may be granted under the Plan,
(b) the maximum number and class of shares of Common Stock or other stock or
securities that may be issued upon exercise of Nonqualified Options and
Incentive Stock Options, (c) the Maximum Annual Employee Grants, (d) the number
and class of shares of Common Stock or other stock or securities which are
subject to outstanding Awards granted under the Plan and the Option Price or
exercise price therefor, if applicable and (e) the Performance Goals. Any such
adjustment shall be final, binding and conclusive on all persons claiming any
right or interest under the Plan.”
     IN WITNESS WHEREOF, this amendment has been executed by the undersigned,
thereunto duly authorized, effective as of October 26, 2006.

                          EL PASO CORPORATION    
 
               
 
      By:   /s/ Susan B. Ortenstone    
 
                        Susan B. Ortenstone             Its Senior Vice
President, Human Resources and             Administration    
 
                ATTEST:            
 
               
By:
  /s/ David L. Siddall
 
           
 
  Corporate Secretary            

 